 .158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rightto reinstatement.Interests on backpay shall'be computed in the mannerset forth inIsis Plumbing&HeatingCo.,.138NLRB716.It is also recommendedthat the eight employees specifically named above be made whole by paying eacha sum equalto that which he would haveearnedsince February 1, 1963, to May 2,1963, absentthe discrimination against him,lesshisnet earnings during saidperiod.Having also found that the Respondenthas unlawfully refused torecognize orto bargainwith the Unionas the representative of employees in anappropriate unit,itwill be recommended that the Respondentbe required,upon request, ,to extendrecognition to and to bargainwith the Union.Itwill be furtherrecommended,in view of the nature of-the unfairlabor prac-tices the Respondent has engagedin, thatit cease and desist from infringing in anymanner upon the rights guaranteed employeesby Section 7 of the Act.Upon thebasis of the foregoing findingsof fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unionis a labor organizationwithin themeaning of Section 2(5) of theAct.3.By interferingwith,restraining,and coercing its 'employees in the exercise ofthe rightsguaranteed in Section7 of the Act, the Respondenthas engaged in andin engaging in unfairlabor practices within themeaning of Section 8(a)(1) ofthe Act.4.By discriminating in regardto the hireand tenureof employment of theforegoing named employees,therebydiscouragingmembershipin a labor organiza-tion,theRespondent has engaged in and is engaging in unfairlabor practiceswithinthe meaningof Section8(a) (3) ofthe Act.5.All employees of Respondent's store locatedin Taylorville,Illinois, includingpart-time employees,excluding the store manager,allguards, professional em-ployees, and supervisors as definedin the Act,constitute,and have at all times ma-terial to thisproceedingconstituted,a unit appropriate for the purposes of collectivebargaining within the meaning of Section9(b) of the Act.6.By refusing to bargaincollectivelyin good faithwith the Unionas the ex-clusive representative of the employees in the aforesaid appropriate unit,the Re-spondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (5) of the Act.7.The aforesaid unfair laborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order-omitted from publication.]Cadet Records,Inc.andAurelia Gonzalez.Case No. 21-CA-5320.May 25, 1964DECISION AND ORDEROn February 3, 1964, Trial Examiner David F. Doyle, issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in his attached Decision.Thereafter,United Electrical,Radio and Machine Workers of America, Local 1421, filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to'the provisions of Section 3(b) of the National LaborRelations -Act, the Board has delegated its powers in connection withthiscaseto a three-member panel [Chairman McCulloch and Mem-bers Leedom and 'Fanning] .147 NLRB No. 20. CADET RECORDS, INC.159The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decisionand the entire record in this case, including the exceptions and brief,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that thecomplaint herein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding came on regularly to be heard by Trial Examiner David F. Doyleat Los Angeles, California, on September 18 to 20, 1963, upon a complaint of theGeneral Counsel and an answer of the above-named Respondent.' The issues liti-gated were whether the Company (1) had violated Section 8(a)(1) and (3) of theAct by discriminatorily discharging employee Aurelia Gonzalez on or about March 5,1963, and by failing and refusing to reinstate her; and (2) had violated Section8(a)(1) of the Act by an allegedly coercive statement made by James Beard, gen-eralmanager of the Company, to an employee. At the hearing the parties were rep-resented by the counsel above-named and were afforded full opportunity to presentevidence, examine and cross-examine witnesses, and to present oral argument andbriefs on the issues.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe pleadings establish that the Company is a California corporation with its mainoffice and principal place of business at Los Angeles, California, where it engages inthe manufacture and sale of phonograph records. In the course and conduct of itsbusiness, the Company annually ships its products valued in excess of $50,000 fromLos Angeles, California, directly to points located outside that State. It annuallypurchases and receives at Los Angeles, California, various products valued in excessof $50,000, which are shipped to it from outside the State of California.Upon the above facts I find that the Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDUpon the pleadings I find that Local 1421, United Electrical, Radio and MachineWorkers of America, herein called the UE, is, and at all times material herein hasbeen, a labor organization within the meaning of Section 2(5) of the Act.Upon all the evidence in the record, I find that Local 976, The InternationalUnion, Allied IndustrialWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.'In this Decision, Cadet Records, Inc., is referred to as the Respondent or the Com-pany ; United Electrical, Radio and Machine Workers of America, Local 1421, as the UE ;and Local 976, The International Union, Allied Industrial Workers of America, AFL-CIO, as the . AIW ; the General Counsel of the National Labor Relations Board and hisrepresentative at the bearing, as the General Counsel ; the National Labor RelationsBoard, as theBoard;and theLabor Management Relations Act, as amended, as the Act.The original charge hereinwas filed by Aurelia Gonzalez on April 30, 1963.Anamended charge was filedon June 26. 1963, and the instant complaint was issued by theRegional Director,Twenty-firstRegion, onJuly 19, 1963. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABORPRACTICESA. Background of the controversyAt its Los. Angeles plant, the Company employs approximately88 persons in itsproduction and maintenance unit.For several years past, both the UE and the AIWhave been rivals to represent the employees in this unit, with the AIW being thevictor.At the time this controversy arose, the AIW was the certified representativeof the employees, and had a labor contract, conventional in form, with the Company.Pursuant to a Decision and Direction of Election issued by the Regional Director(Twenty-first Region) on June 5, 1962, and a Second Supplemental Decision issuedon December 4, 1962, a second election by secret ballot was conducted on March 5,1963, under the direction and supervision of the Regional Office. It is against thisbackground of the rivalry of the contending unions and the pendency of an electionthat the alleged unfair labor practices occurred.Also as part of the background of the instant case is the employment record ofAurelia Gonzalez, the Charging Party herein.Her record of employment disclosesthat she went to work for the Company originally on February 9, 1961. The recordalso shows that her employment was marked by some interruptions due to layoff,and some absenteeism due to illness.The.testimony of Gonzalez discloses that in1961 and early 1962, she complained of pain due to bursitis in her right arm andpainsin her back. In November -and December- 1962, according to her testimony,she experienced some pain due to a gall bladder condition, which ultimately requiredan operation.. This condition also caused her to be absent from work occasionally.In the course of this last mentioned illness and at a time when the rival unions wereactively campaigning for support among the employees, the layoff of Gonzalez andher termination, with which we are principally concerned in this proceeding, occurred.B. The alleged discriminatory dischargeIt is undisputed that Gonzalez was employed by the Companyas a baggingmachineoperator, and that her immediate superior was James Takeda, who had the title ofassistant to the general manager, who was James Beard. There is a sharp conflict intestimony between the version of her discharge furnished by Gonzalez and other wit-nesses and the version furnished by Takeda and Beard.Aurelia Gonzalez, called as a witness for the General Counsel, testified that dueto her bursitis and various ailments she had been absent on various occasions in1961 and early 1962. In the fall of 1962 she began to suffer pain from a gall bladdercondition which caused her to be absent quite frequently. In' October, she talked toTakeda about the, possibility of her having to undergo an operation on her gallbladder.She worked during the day of December 19, 1962, but on the next daywhen she arose she had such pain that she could not work. Later in the morningshe felt better so she reported to work at approximately noon. She saw that hermachine was occupied by another worker, so she went to Takeda to find out whatshe should do.Gonzalez speaks Spanish but very little English, so she took Gallo,another Spanish-speaking, employee, with her to act as interpreter.Through Gallo,Gonzalez told Takeda that she had reported late because she was feeling very badthatmorning.According to Gonzalez, Takeda said "that maybe on the followingday he may not have to give me a layoff, because-I was missing a lot, and there wasa lot of work and they needed me." Then, according to Gonzalez, Takeda said"that he was going *to give me a temporary layoff until I got well, until I would re-port to work so that I would have an operation, and to let him know on the date thatIwas going to be operated," and that, "after I was ready that I should report towork'.".Gonzalez had her operation on February 4, 1963. - On the Friday prior to thatdate,Gonzalez told her sister-in-law, Maria Martinez, who also works for the Com-pany, to tell Takeda that she was going into the hospital for the operation on Mon-day.Gonzalez left the hospital on February 8, and thereafter convalesced at home.On March 5, 1963, Gonzalez went to the plant to vote' in the election.On thisoccasion the observers told her that she was not on the list of eligible voters. Sheasked the observers why her name wasnot onthe list but the observers told her thatthey did not know why hername wasnot listed.In the course of her cross-examination, Gonzalez was asked if she was not told by-the observers that'her em-ployment had been. terminated by the Company.Gonzalez replied that no one hadtold her that she had been terminated.'.On or shortly after April 8, 1963, Gonzalez went to the Company and there askedMartha Torres to act as interpreter for her.The two women went to the office. CADET RECORDS, INC.161Gonzalez showed Tani, the supervisor in charge, a "Notice to Claimant" which shehad received from the State of California Department of Employment. This noticenotified her that she would be able to work on April 8, 1963. On this occasion,Gonzalez told Tani that she was ready to go to work. Tani asked her if she had notreceived notice that she had been terminated. She said that she had not received anysuch notice and that it was a surprise to, her.According to Gonzalez, Tani then saidthat he would talk to Takeda or Beard about Pit.'! Then Torres asked Tani to callTakeda immediately.He phoned and talked to'Takeda' and then Tani told Gonzalezto return on Monday.On Monday, Gonzalez with Torres again went to the office.On this occasion,Tani told her that Beard had said -that she had been fired.Thereafter,Gonzalezsigned a grievance form which she presented to the Company and signed thecharges herein.Maria Martinez, the sister-in-law of Gonzalez, testified that on the Friday beforeGonzalez went to the hospital she told Martha Torres to tell Takeda that Gonzalezwas going into the hospital.Martinez also said that neither Takeda, Tani, nor Beardever told her that Gonzalez had been terminated.Clara Fiering, field organizer for the UE, also testified in support of Gonzalez.Fiering'testified that on February 21, 1963, she had an appointment to meet withrepresentatives of the Company in Beard's office for the purpose of checking theeligibility list for the election.Present at this meeting were Beard, for the Com-pany; Fiering and Camacho, another organizer, for the UE, and representativesof A1W. After examining the proposed list, Fiering' pointed out to Beard that thenames of two employees, Bonilla and Gonzalez, were not on the list. Fiering toldBeard that Bonilla was injured in the course of her employment and was drawingworkmen's compensation and was eligible to vote. She also said that Gonzalezwas on sick leave and was also eligible to vote.Beard pointed out that neither ofthese employees was on the payroll for the week in question.Beard said he wouldcheck on the matter.He then dialed a number and asked someone who answeredthe phone about the status of Bonilla.Then he said that it was all right to putBonilla's name on the eligibility list.Beard then asked about Gonzalez, and thentold Fiering that the person at the other end of the line didn't know about Gonzalez'status, that he would have to talk to Takeda.According to Fiering, Beard thenphoned Takeda.Fiering did not hear what Takeda said except that Beard said,"Well, allright, how long can you be on sick leave"When Beard hung up heagreed that the name of Bonilla could go on the eligibility list, but as to Gonzalez,Beard said he would have to check into it further. Then Beard remarked toFiering that since Fiering wanted Gonzalez on the eligibility list that she mustbe a strong adherent of the UE.On the date of election, prior to the election, the representatives of the partieshad a second conference on the eligibility list.Beard represented the Company;Johnson, a field examiner, represented the Board; Fiering, Camacho and employeeRodriquez represented the UE; Cortez and White represented the AIW.At this meeting, Fiering made a final check of the eligibility list and again noticedthat the name of Gonzalez was not on the list.When she pointed that out, Beardcalled Takeda into the room and Takeda told him about all the days that Gonzalezhad been absent, but Takeda stated that Gonzalez was on sick leave.Then Beardsaid, "I don't think you can be absent that much."Cortez, of the AIW, said thathe would not agree that Gonzalez' name could go on the list until all.the facts wereverified.At that point, Johnson said that Gonzalez could vote on a challengedballot.The election began soon thereafter and Gonzalez cast a challenged ballot.Humberto Camacho, also a field organizer for the UE, and Delfina Rodriguez, theobserver for the UE, both of whom were at this conference, supported this versionof this conference furnished by Fiering.The witnesses called 'by the Company furnished a quite different version of thedischarge of Gonzalez. James Takeda, assistant to Beard, the general manager,testified in a creditable manner.He testified with every indication of 'candor andfrankness.Takeda testified that on December 20, Gonzalez came to him withMartha Torres, who was the stewardess for the A1W.Gonzalez, through Torres,told Takeda that she wasn't feeling well and that she wanted to go home. Takedatold her that she had been missing a day prior to that, and that now she was com-plaining about not feeling well.He told Gonzalez and Torres that under the cir-cumstances he could not carry on the work of the department with Gonzalezabsent so frequently, and that he was forced to discharge her.At this point, Gon-zalez said she didn't think that his decision was either right or fair.Tones andGonzalez then talked for a few moments and then Torres suggested that Takeda put756-236-65-vol. 147-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDGonzalez on a leave of absence.He told the two women.thaf he.had.to.have some-one steady on the.job, but he agreed with Torres that he would give Gonzalez aleave of absence until such time as he would recall Gonzalez.Both women wereagreeable to this procedure.Takeda testified that Gonzalez.did not say anythingabout a gall bladder operation at this.time or at any other time; nor was thereany mention of sick leave.On the 20th, Gonzalez had reported for work at 6:46a.m., and the conversation regarding her physical condition took place aroundnoon.Gonzalez continued to work until the end of the working day,.about 3:30 p.m.On January 7, 1963, Takeda called Gonzalez on the phone to recall her to work.He told her that he wanted her to report for work on the following day.Gonzaleztold him that she was still ill and could not return. She did not, at that time, tellTakedathe nature of her illness, nor did she say anything about an operation.Later that day, Takeda spoke to Beard about the employees who were being re-called to work and those who were not coming back,and in this connection thename of Gonzalez came up.Takeda and Beard discussed her situation and thefact that she still couldn't come back because of her illness.Takeda told Beardthat he recommended that Gonzalez.be discharged so they could get someone whowas more steady in attendance.Beard told Takeda to do as he pleased in thematter.After thisdiscussion,Takeda noted on Gonzalez'employment card,"Terminated due to frequent illness."This occurred on January 7..On March 8 Gonzalez called Takeda on the telephone. -She told Takeda thatshe was ready to return to work. Takeda told her that she had -already been ter-minated because of her bad attendance record.On or about April 5 Takeda had another conversation with Torres and Gonzalez.On this date, he was at an affiliate of the Company when he received a phone callfrom Tani.Tani told him that Gonzalez and Torres were in his office and Gonzalezwas ready to go to work.Takeda told Tani to put Torres on the phone.He toldTorres that Gonzalez had already been terminated because of her record of ab-senteeism and because she had not returned to work when he had notified her tocome to work on January 7.Takeda said that on March 5 he attended the preelection conference on the eligi-bilitylist.In this conference,Fiering said that Gonzalez'name had not been addedto the list.At that point Beard said that Gonzalez had been terminated and the.UE representatives then asked where this termination showed in the records.Atthat point Takeda went to the files and obtained Gonzalez' employment card.This is a 3 by 5 card. He showed the UE representatives an entry marked thereon.which reads, "Terminated due to frequent illness."According to Takeda thisentry was made on January 7, 1963. The conferees then engaged in an argumentas to Gonzalez' status, but Johnson of the Board said there was no sense inarguing about it, as Gonzalez could vote on a challenged ballot.Takeda testified that he was not present at the conference on the eligibility listin February 1963, but on that occasion Beard had called him at an affiliate of theCompany and had asked him about the status of Bonilla and Gonzalez.He toldBeard that Bonilla was collecting workmen's compensation and that she was en-titled to vote; he also told Beard that Gonzalez had been terminated but he didn'tknow the exact date because the records were not available to him at the office ofthe affiliate.Takeda said that he never sent any notice of termination to Gonzalezbecause her leave of absence was onlyuntil he called her for work;therefore whenhe called her on January 7 and she did not come to work, he and Beard decidedthat this terminated her employment.On March 8, when Gonzalez phoned himthat she was ready to come to work, he told her that she had been terminated.James Beard, .the general manager ofthe Company, testified in a credible mannerin support of Takeda.Martha Tones, shop stewardess for the AIW, testified that she was present onDecember 20, 1962, when Gonzalez told Takeda that she was ill and wanted to gohome.On this occasion Takeda told Gonzalez that she was missing too muchtime on her job and that he couldn't have a person like that on the machine.HetoldGonzalez that he would have to discharge her.Gonzalez was not happywhen Takeda said that.She said that it wasn't fair and she said that she wasgoing to complain to the AIW about that treatment.Torres told Gonzalez shewould call the Union about the situation but there was nobody at the union officewhen she called.Torres and Gonzalez then went to Takeda and Torres toldTakeda that she thought he should give Gonzalez a leave of absence.Takeda saidhe was going to give her a leave of absence, but only .for the time until he wouldcall her back.They all'agreed that Gonzalez would be on layoff until she wascalled back to work.Torres testified that when Gonzalez came back to work she brought a slip ofpaper from the doctor that she was able to work.She showed this slip to Tani RICH'S, INC.163who said that he didn't know anything about her situation.Then Torres calledTakeda on the telephone and asked him about it and Takeda said that Gonzalez"had been dismissed."When Torres told Gonzalez what Takeda had said Gonzalezsaid that it was not fair and she intended to do something about it.Later Gonzalez filed grievances through the UE and the AIW and later filed theinstant charge with the Board.The Alleged CoerciveStatementDelfina Rodriguez,previously referred to, testified that in the latter part of April,Beard came to her at her machine and told her that if the UE had won the electionhe would have laid off some of the people 2 days a week and others 3 days aweek, and the next week he would have reversed the process,so that none of theemployees could collect unemployment insurance.In the course of his testimony,James Beard categorically denied that he hadmade any such statement to Rodriguez.On this point I credit Beard.Concluding FindingsIn this case, because of the bitter rivalry between the competing unions and thecloseness of the election which was decided by one vote, absent the count of chal-lenged ballots,there is a high element of partisanship and self-interest in the testimonyof the witnesses.Gonzalez is supported in her contention by hersister-in-law and the UE repre-sentatives; while Takeda is supported by the testimony of Beard and the testimonyof Torres, the stewardess of the AIW.Gonzalez testified through an interpreterand to some extent she seemed to be confused about some of the dates in her ver-sion of the sequence of events.However, I have made allowance for Gonzalez'difficultyin testifying through an interpreter.Upon a review of the evidence as a whole, I am not persuaded that the pre-ponderance of the evidence favors the General Counsel.Gonzalez did not impressthe Trial Examiner favorably.Although at some points in her testimony she ap-peared to have some difficulty understanding some questions propounded to her,at other times she seemed to have a very quick perception of the purport of thequestions.She impressedthe TrialExaminer as a witness who did not hesitateto conform her testimony to what she believed to be her own best personal interests.The witnesses who supported her, the two UE representatives and Rodriguez, theUE observer, were in my judgment highly partisan.While it is true that the testimony of Takeda, Beard, and Torres must be examinedfor the same elements of partisanship, bias, and self-interest, their testimony struckthe auditor as being far less tainted by those vices.Takeda especially testified ina calm, exact, and forthright manner.The testimony of Beard and Torres soundedreasonable and plausible.The resolution of this question of credibility betweenthe two sets of witnesses must be based largely upon those intangible qualities cov-ered by the term,"the demeanor and bearing of the witnesses,"and the inherentprobabilities of their various testimonies.Upon a consideration of all the evidence, the Trial Examiner must concludethatthe General Counsel has failed to prove the commission of the alleged unfairlabor practices by the Company by a preponderance of the credible evidence.Therefore it is recommended that the complaint be dismissed in its entirety.Rich's, Inc.andLocal 60, American Bakery and ConfectioneryWorkers' International Union,AFL-CIO,Petitioner.Case No.10-RC-5769. (1Vay 26, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer David M.Vaughan.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.147 NLRB No. 19.